On Appellees Petition for Rehearing
ORDER
On consideration of appellee’s petition for rehearing, it is
Ordered by the Court that the aforesaid petition for rehearing is denied.
SUPPLEMENTAL OPINION
LEVENTHAL, Circuit Judge:
Appellee’s petition for rehearing leads us to add a clarifying note, in order to avoid misunderstanding of our opinion. The FOIA provides for disclosure of government files unless an exemption is established — unless, in case of a claim that Exemption 7 is applicable, it is established that the controversy relates to “investigatory files compiled for law enforcement purposes.” We cannot accept the contention that the Administrator’s assertion that files are “investigatory” *373is conclusive. In Weisberg v. Department of Justice, 160 U.S.App.D.C. 71, 489 F.2d 1195, we stated:
Granted that the Attorney General may designate certain investigatory files as having been compiled for law enforcement purposes, his ipse dixit does not finalize the matter, for there remains the judicial function of determining whether that classification be proper, [at 78, 489 F.2d at 1202]
In Rural Housing Alliance v. Department of Agriculture, 162 U.S.App.D.C. 122, 498 F.2d 73 (1974), we remanded for an evidentiary hearing as to the initial purpose of the investigation, in order to ascertain whether the files in fact were compiled for law enforcement purposes.1
Our opinion in this case is entirely congruént with Rural Housing Alliance, likewise focusing on the initial purpose of the investigation. But we see no need for remand, for the instant ease is relatively clear.
In this case, unlike Rural Housing Alliance, there was no internal audit of the functioning of Federal employees but an investigation of state institutions, and the petitioner in essence raised a question as to end results rather than initial purpose. Appellees acknowledged at the outset that the files were investigative in nature; their sole contention was that the prospect of law enforcement action was too remote for the exemption to apply. We rejected that contention in this case, but we did not mean that the exemption is established by the mere fact that one of the purposes of opening a file is investigative, or that sanctions hover as a possibility somewhere down the road, or that some material in some file may at some point be used for some law enforcement purpose. With that kind of extrapolation the exemption clause would reach so far as to swallow up the basic statutory presumption of disclosure. In considering whether a request for disclosure involves “investigatory files compiled for law enforcement purposes,” the court will of course give consideration to the executive’s submission, but it will be governed, not by logic pushed to extremes, but by good sense and the essential heft of the case.2

. The court distinguished between an internal audit of government employees, and investigations which focus directly on specifically alleged illegal acts of particular officials which, if proved, could result in civil or criminal sanctions like those that the government could launch against private parties.


. In our May 21, 1974, opinion in this case we specifically noted that the different elements of the problem “fuse and interact.” In Rural Housing Alliance, it will be seen that the court was dealing with the elements of the case as they “fuse and interact.”